DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 8, and 15 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2022 has been considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The originally filed disclosure does not appear to teach “matching features in the image to corresponding features of a reference image to determine a reference pose.” The disclosure teaches in paragraph 65 that the reference database contains real views of a real environment together with pose data. While paragraph 62 calls to optimization of pose parameters based on bundle adjustment, it doesn’t appear to describe the claimed subject matter. The examiner respectfully requests the applicant provide support/proper antecedent basis for the claimed subject matter in claims 1, 8, and 15.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 appears as though it should recite “The method of claim 5 [[.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of allowed US Patent 10,074,215.
Current Application (17/818,255)
US Patent (10,074,215)
1. A method comprising: 
	capturing an image of an environment comprising a real object; 
	matching features in the image to corresponding features of a reference image to determine a reference pose; 
	accessing a virtual object from a remote device, wherein the virtual object is associated with a virtual object pose; and 
	determining an updated virtual object pose in accordance with the reference pose, wherein the virtual object is provided for display in accordance with the updated virtual object pose.
1. A method for representing image information in a view of a real environment on a mobile device, comprising: 
	capturing an image of the real environment; 
	determining an image pose of the image in a reference coordinate system; 
	receiving, from a server device, a reference image and a reference pose of the reference image from a reference database; 
	matching features of a real object depicted in the image to corresponding features of a real object depicted in the reference image from the reference database; 
	generating an updated image pose based at least in part on the reference pose in response to determining that the features of the real object depicted in the image match the corresponding features of the real object depicted in the reference image; 
	receiving, from the server device, an indication of an object pose of a virtual object, the object pose based on the reference coordinate system; 
	determining an overlay position in the image based on the updated image pose and the object pose; 
	displaying the virtual object overlaid at the determined overlay position in the image on a display device; 
	receiving input requesting manipulation of the virtual object within the image; and 
	sending, to the server device, a request to replace the object pose with an updated object pose based on the updated image pose and the input requesting manipulation of the virtual object.


   Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim 1 in the current application (17/818,255) is an obvious variant of claim 1 in the allowed US Patent (10,074,215). The other minor differences between claim 1 in the allowed US Patent and claim 1 in the current application do not appear to change the scope of the claimed invention.
Similar mapping can be shown for each of the other independent claims and dependent claims of the current application and the allowed US Patent. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 20 of allowed US Patent 10,453,267.
Current Application (17/818,255)
US Patent (10,453,267)
1. A method comprising: 
	capturing an image of an environment comprising a real object; 
	matching features in the image to corresponding features of a reference image to determine a reference pose; 
	accessing a virtual object from a remote device, wherein the virtual object is associated with a virtual object pose; and 
	determining an updated virtual object pose in accordance with the reference pose, wherein the virtual object is provided for display in accordance with the updated virtual object pose.
1. A method comprising: 
	determining an image pose of an image in a reference coordinate system; 
	receiving, from a computing device, a reference image and a reference pose of the reference image in the reference coordinate system; 
	matching features of a real object depicted in the image to corresponding features of a real object depicted in the reference image; 
	generating an updated image pose based at least in part on the reference pose in response to determining that the features of the real object depicted in the image match the corresponding features of the real object depicted in the reference image; 
	determining an overlay position of a virtual object in the image based on user input; and 
	sending, to the computing device, a request to store an object pose of the virtual object in the reference coordinate system based on the updated image pose and the overlay position.
6. The method of claim 1, further comprising: receiving a second object pose of a second virtual object from the computing device; and displaying the second virtual object at a second overlay position determined based on the second object pose and the updated image pose.


   Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim 1 in the current application (17/818,255) is an obvious variant of claim 6 in the allowed US Patent (10,074,215). The other minor differences between claim 6 in the allowed US Patent and claim 1 in the current application do not appear to change the scope of the claimed invention.
Similar mapping can be shown for the other independent claims of the current application and claim 20 of the allowed US Patent. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of allowed US Patent 11,410,391.
Current Application (17/818,255)
US Patent (11,410,391)
1. A method comprising: 
	capturing an image of an environment comprising a real object; 
	matching features in the image to corresponding features of a reference image to determine a reference pose; 
	accessing a virtual object from a remote device, wherein the virtual object is associated with a virtual object pose; and 
	determining an updated virtual object pose in accordance with the reference pose, wherein the virtual object is provided for display in accordance with the updated virtual object pose.
1. A method comprising: 
	initiating, at a first computing device, capture of a first image of an environment,
	receiving, at the first computing device, a reference image and a reference pose of the reference image, wherein the reference image and the reference pose are received from a second computing device; 
	receiving, at the first computing device a first object pose of a virtual object in the reference image based on the pose of the reference image; 
	calculating a second object pose of the virtual object for the first image based on the first object pose and matching one or more features of a real object depicted in the first image to corresponding features of the real object depicted in the reference image; and 
	displaying the virtual object in accordance with the calculated second object pose.


   Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim 1 in the current application (17/818,255) is an obvious variant of claim 1 in the allowed US Patent (11,410,391). The other minor differences between claim 1 in the allowed US Patent and claim 1 in the current application do not appear to change the scope of the claimed invention.
Similar mapping can be shown for each of the other independent claims and dependent claims of the current application and the allowed US Patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “capturing an image of an environment comprising a real object; matching features in the image to corresponding features of a reference image to determine a reference pose; accessing a virtual object from a remote device, wherein the virtual object is associated with a virtual object pose; and determining an updated virtual object pose in accordance with the reference pose, wherein the virtual object is provided for display in accordance with the updated virtual object pose.” Given the plain and ordinary meaning of the words themselves interpreted along with the remaining claimed limitations by themselves or in light of the corresponding disclosure, the scope of matching features in the image to corresponding features of a reference image to determine a reference pose and subsequently using the determined reference pose to update the virtual object is unclear.  The corresponding disclosure appears to relate the reference image as having a reference pose (see for instance, paragraph 65). While the disclosure, in paragraph 62, uses bundle adjustment to optimize the pose of views, it doesn’t appear to describe determining a reference pose based on a captured image and a reference image.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation. 
Claims 8 and 15 recite substantially similar limitations and are accordingly also rejected using substantially similar rationale as to that of the claims from which they depend.
Claims depending thereon do not cure the noted deficiency and are accordingly rejected using substantially similar rationale as to that of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota (US Patent 6,604,049) in view of Vacchetti et al. (“Stable Real-Time 3D Tracking Using Online and Offline Information,” 2004) in further view of Snavely et al. (“Modeling the World from Internet Photo Collections,” 2007).
Regarding claim 1, teaches a method comprising: capturing an image of an environment comprising a real object (A camera captures one or more images of a real environment, see for instance, column 7, lines 34-39 and 52-55 and figs. 1 and 8 The captured image comprises a real object, see for instance, column 7, lines 14-44 and figs. 1 and 8); 
matching features in the image to corresponding features of a reference image to determine a reference pose (Pattern matching can be utilized to compare the image with stored (reference) image information, see for instance, column 10, lines 15-42 and column 11, lines 6-40, column 12, lines 50-55, and column 13, lines 5-8); 
accessing a virtual object from a remote device, wherein the virtual object is associated with a virtual object pose (A virtual object is accessed from a remote device, the virtual object being associated with a virtual object pose, see for instance, column 10, lines 15-55 and column 11, lines 34-46 and fig. 8); and 
determining an updated virtual object pose in accordance with the reference pose, wherein the virtual object is provided for display in accordance with the updated virtual object pose (see for instance, column 11, lines 34-45 and fig. 8. A combined image can be shown based on performing pattern matching, see for instance, column 11, lines 34-40 and column 13, lines 5-10).
Yokota does not teach matching features in the image to corresponding features of a reference image to determine a reference pose and determining an updated virtual object pose in accordance with the reference pose.
In the same art of augmented reality, Vacchetti teaches that the images have a pose that can be determined in a reference/common coordinate system (see for instance, pages 1386-1387, section 3 'Tracking as Model-Based Bundle Adjustment.' For instance, key frames serve to register an incoming image at time t using a simple approach, see page 1386, section 3.1 'Matching Against a Key Frame.’ The matching is performed using the correlation-based technique described in section 4 and the simplest way to estimate the camera position is to minimize the reprojection error, see page 1386, section 3.1 'Matching Against a Key Frame.’ Additional information from neighboring frames can be taken into account, see for instance, page 1386, section 3.2 ‘Taking Neighboring Frames into Account’); and 
that the image/reference pose can be based on matching objects in the image and the reference image (see for instance, Vacchetti, pages 1386-1387, section 3 ‘Tracking as Model-Based Bundle Adjustment’. We use a standard corner detector to extract 2D feature points and compute their 3D positions by back-projecting them onto the object model...we will refer to these images and associated pose parameters as keyframes…these keyframes serve to register an incoming image at time t by matching feature points to those found in a keyframe and whose 3D postion is known, see for instance, Vacchetti, page 1386, section 3.1 ‘Matching Against a Key Frame.’ At each time step t, the system selects a keyframe to evaluate the terms of equation 5…key frames provide the absolute information that makes our system robust, see for instance, page 1387, section 3.4 'Keyframes.’ We also establish correspondences between feature points found in the current frame and in the ones preceding it, see for instance, Vacchetti, page 1386, section 3.2 (Taking Neighboring Frames into Account.').
It would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Yokota and Vacchetti in front of them, to incorporate bundle adjustment as taught by Vacchetti into Yokota's spatial information system, as performing model based bundle adjustment such as described by Vacchetti was well known at the time of the invention and would have yielded predictable results in combination with Yokota.
The modification of Yokota with Vacchetti would have allowed images and objects to be compared in a common/reference coordinate system.
The motivation for incorporating model based bundle adjustment would have been to perform real-time tracking and increase system and design flexibility, see for instance, Vacchetti, abstract.
Yokota in view of Vacchetti do not appear to teach matching features in the image to corresponding features of a reference image to determine a reference pose and determining an updated virtual object pose in accordance with the reference pose.
In the same art of bundle adjustment, Snavely teaches that a set of camera parameters (e.g., rotation, translation, and focal length) for each image and a location for each track can be estimated, see for instance, page 6, section 4.2 ‘Structure from Motion.’ Photographs from multiple cameras can be used in the registration process, see for instance, page 6, section 4.2 'Structure from Motion.' Bundle adjustment is to refine the model, see for instance, page 7, left hand column, paragraphs 1 and 2. A user can register their own photographs to a scene at run-time, after the initial set of photos has been registered and can annotate regions of images, see page 13, section 7 'Enhancing Scenes.' Annotations can be automatically transferred from one image to all other images that contain the same scene region(s), see for instance, page 13, 7.2 Annotating Objects. The image pose is updated/refined based on matching between keypoints (real objects) in the image and keypoints in the reference images (nearest cameras), see for instance, page 13, section 7.1 'Registering New Photographs.' 
It would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Yokota, Vacchetti and Snavely in front of them, to incorporate camera photograph registration as taught by Snavely into Yokota's modified spatial information system, as performing image registration and transferring annotations automatically from one image to all other images that contain the same scene region such as described by Snavely was well known at the time of the invention and would have yielded predictable results in combination with Yokota and Vacchetti.
The modification of Yokota and Vacchetti with Snavely would have allowed matching features in the image to corresponding features of a reference image to determine a reference pose and determining an updated virtual object pose in accordance with the reference pose. Note: As currently claimed the reference pose does not have to be associated with the reference image…it just needs to be a pose originating from the matching process between the image and reference image.
The motivation for incorporating camera photograph registration would have been to perform pose refinement and increase system and design flexibility, see for instance, Snavely, page 13, section 7.1 ‘Registering New Photographs’.
Regarding claim 2, Yokota in view of Vacchetti in further view of Snavely teach the method of claim 1 and further teach sending a request to store the updated virtual object pose for the virtual object in the remote device (The updated virtual object pose can be stored on the remote device, see for instance, Yokota, column 9, lines column 9, lines 6-39 and fig. 5 and Snavely, page 6, section 4.2 ‘Structure from Motion’ and page 13, section 7.1 'Registering New Photographs' and 7.2 ‘Annotating Objects’).The motivation to combine Yokota, Vacchetti and Snavely is the same as set forth in claim 1.
Regarding claim 3, Yokota in view of Vacchetti in further view of Snavely teach the method of claim 1, and further teach determining an image pose of the image of the environment in a reference coordinate system (see for instance, Yokota, column 11, lines 3-34, Vacchetti, 1387 section 3.4 ‘Keyframes’ and Snavely, page 6, section 4.2 ‘Structure from Motion’ and page 13, section 7.1 'Registering New Photographs' and 7.2 ‘Annotating Objects’).The motivation to combine Yokota, Vacchetti and Snavely is the same as set forth in claim 1.
Regarding claim 4, Yokota in view of Vacchetti in further view of Snavely teach the method of claim 3 and further teach wherein the reference coordinate system is determined based on global position system data (see for instance, Yokota, column 11, lines 3-34, Vacchetti, 1387 section 3.4 ‘Keyframes’ and Snavely, page 6, section 4.2 ‘Structure from Motion’ and page 13, section 7.1 'Registering New Photographs' and 7.2 ‘Annotating Objects’). The motivation to combine Yokota, Vacchetti and Snavely is the same as set forth in claim 1.
Regarding claim 5, Yokota in view of Vacchetti in further view of Snavely teach the method of claim 1 and further teach wherein the remote device comprises a reference database having reference views of the real environment with reference pose data for the reference views (The remote device comprises a reference database having reference views of the real environment with reference pose data for the reference views, see for instance, column 9, lines 6-26, column 11, lines 3-34, and figs. 4 and 5 and Snavely, page 6, section 4.2 ‘Structure from Motion’, page 13, section 7.1 'Registering New Photographs', and 7.2 ‘Annotating Objects’). The motivation to combine Yokota, Vacchetti and Snavely is the same as set forth in claim 1.
Regarding claim 6, Yokota in view of Vacchetti in further view of Snavely teach the method of claim 6 [5] and further teach determining a position and orientation from which the image is captured in accordance with the matching (see for instance, Yokota, column 10, lines 15-42, Vacchetti, pages 1386-1387, section 3 ‘Tracking as Model-Based Bundle Adjustment’ and Snavely, page 6, section 4.2 ‘Structure from Motion’ and page 6, section 4.2 ‘Structure from Motion’ and page 13, section 7.1 'Registering New Photographs' and 7.2 ‘Annotating Objects’).The motivation to combine Yokota, Vacchetti and Snavely is the same as set forth in claim 1.
Regarding claim 7, Yokota in view of Vacchetti in further view of Snavely teach the method of claim 1 and further teach placing the virtual object in the image in accordance with the updated virtual object pose (see for instance, Yokota, column 11, lines 34-45 and fig. 8, Vacchetti, page 1387, section 3.4 Keyframes,  and Snavely, page 13, section 7.1 ‘Registering New Photographs’ and 7.2 ‘Annotating Objects’. A combined image can be shown based on performing pattern matching, see for instance, Yokota, column 11, lines 34-40 and column 13, lines 5-10).The motivation to combine Yokota, Vacchetti and Snavely is the same as set forth in claim 1.
Regarding claims 8 and 15, claim 8 is the computer readable medium claim and claim 15 is the device claim of the method claim 1 and are rejected using substantially similar rationale as to that which is set forth with respect to claim 1. In addition, Yokota in view of Vacchetti in further view of Snavely teach a computer readable code executable by one or more processors (see for instance, Yokota, column 13, lines 29-67 and column 14, lines 1-4) and a system comprising: one or more processors, one or more computer readable media comprising computer readable code executable by the one or more processors (see for instance, Yokota, column 13, lines 29-67 and column 14, lines 1-4). 
Regarding claims 9 and 16, claim 9 is the computer readable medium claim and claim 16 is the system claim of the method claim 2 and are rejected using substantially similar rationale as to that which is set forth with respect to claim 2.
Regarding claims 10 and 17, claim 10 is the computer readable medium claim and claim 17 is the system claim of the method claim 3 and are rejected using substantially similar rationale as to that which is set forth with respect to claim 3.
Regarding claim 11, claim 11 is the computer readable medium claim of the method claim 4 and is rejected using substantially similar rationale as to that which is set forth with respect to claim 4.
Regarding claims 12 and 18, claim 12 is the computer readable medium claim and claim 18 is the system claim of the method claim 5 and are rejected using substantially similar rationale as to that which is set forth with respect to claim 5.
Regarding claims 13 and 19, claim 13 is the computer readable medium claim and claim 19 is the system claim of the method claim 6 and are rejected using substantially similar rationale as to that which is set forth with respect to claim 6.
Regarding claims 14 and 20, claim 14 is the computer readable medium claim and claim 20 is the system claim of the method claim 7 and are rejected using substantially similar rationale as to that which is set forth with respect to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613